ICJ_081_ConventionPrivilegesImmunitiesUN_ECOSOC_NA_1989-12-15_ADV_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

APPLICABILITE
DE LA SECTION 22 DE L’ARTICLE VI
DE LA CONVENTION SUR LES PRIVILEGES
ET IMMUNITES DES NATIONS UNIES

AVIS CONSULTATIF DU 15 DECEMBRE 1989

1989

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICABILITY OF ARTICLE VI, SECTION 22,
OF THE CONVENTION ON THE PRIVILEGES
AND IMMUNITIES OF THE
UNITED NATIONS

ADVISORY OPINION OF 15 DECEMBER 1989
Mode officiel de citation :

Applicabilité de la section 22 de l'article VI de la convention
sur les priviléges et immunités des Nations Unies,
avis consultatif, CI_J. Recueil 1989, p. 177.

Official citation :

Applicability of Article VI, Section 22, of the Convention
on the Privileges and Immunities of the United Nations,
Advisory Opinion, I.C.J. Reports 1989, p. 177.

 

N° de vente : 5 7 3
Sales number

 

 

 
177

INTERNATIONAL COURT OF JUSTICE

YEAR 1989 1989
15 December

General List
15 December 1989 No. 81

APPLICABILITY OF ARTICLE VI, SECTION 22,
OF THE CONVENTION ON THE PRIVILEGES
AND IMMUNITIES OF THE
UNITED NATIONS

Competence of the Court to give opinion requested — Article 96, paragraph 2, of
United Nations Charter — Relevance of lack of consent of State concerned —
Opinion requested on applicability of multilateral convention — Dispute settlement
clause providing for decisive advisory opinion — Reservation to clause — No refer-
ence to clause in request for opinion and no intention to invoke it — Request based
exclusively on Article 96 of Charter — Jurisdiction to entertain the request not
affected by reservation.

Propriety of giving the opinion — Whether there is any compelling reason to
decline — Whether reply would have effect of circumventing principle of consent.

Convention on the Privileges and Immunities of the United Nations — Ar-
ticle VI, Section 22 — Meaning of “experts on missions” — Applicability of Section
to all missions including those not requiring travel — Applicability to experts in
States of which they are nationals or on territory of which they reside.

Status of special rapporteurs of United Nations Sub-Commission on Prevention
of Discrimination and Protection of Minorities — Competence of United Nations
to decide on retention of particular rapporteur.

ADVISORY OPINION

Present: President RUDA; Judges LACHS, ELIAS, ODA, AGO, SCHWEBEL, Sir
Robert JENNINGS, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, PATHAK; Registrar VALENCIA-OSPINA.
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 178

Concerning the applicability of Article VI, Section 22, of the Convention on
the Privileges and Immunities of the United Nations,

THe Court,
composed as above,
gives the following Advisory Opinion: -

1. The question upon which the advisory opinion of the Court has been
requested is contained in resolution 1989/75 of the United Nations Economic
and Social Council (hereinafter called “the Council”), adopted on 24 May 1989.
By a letter dated 1 June 1989, addressed by the Secretary-General of the
United Nations to the President of the Court, filed in the Registry on 13 June
1989, the Secretary-General formally communicated to the Court the decision by
which the Council submitted to the Court for an advisory opinion the question
set out in that resolution. The resolution, certified true copies of the English and
French texts of which were enclosed with the letter, was in the following terms:

“The Economic and Social Council,

Having considered resolution 1988/37 of 1 September 1988 of the Sub-
Commission on Prevention of Discrimination and Protection of Minori-
ties and Commission on Human Rights resolution 1989/37 of 6 March
1989,

1. Concludes that a difference has arisen between the United Nations
and the Government of Romania as to the applicability of the Convention
on the Privileges and Immunities of the United Nations to Mr. Dumitru
Mazilu as Special Rapporteur of the Sub-Commission on Prevention of
Discrimination and Protection of Minorities;

2. Requests, on a priority basis, pursuant to Article 96, paragraph 2, of
the Charter of the United Nations and in accordance with General Assem-
bly resolution 89 (1) of 11 December 1946, an advisory opinion from the
International Court of Justice on the legal question of the applicability of
Article VI, Section 22, of the Convention on the Privileges and Immunities
of the United Nations in the case of Mr. Dumitru Mazilu as Special Rap-
porteur of the Sub-Commission.”

Also enclosed with the letter were details of the voting on the resolution and on
an amendment to the draft thereof whereby the words “on a priority basis”
were added in paragraph 2.

2. On 14 June 1989 the Registrar gave the notice of the request for an advi-
sory opinion prescribed by Article 66, paragraph 1, of the Statute of the Court
to all States entitled to appear before the Court.

3. By an Order dated 14 June 1989 the President of the Court decided that
the United Nations and the States which are parties to the Convention on
the Privileges and Immunities of the United Nations adopted by the United
Nations General Assembly on 13 February 1946 (hereinafter called “the Gen-
eral Convention”) were likely to be able to furnish information on the question,
in accordance with Article 66, paragraph 2, of the Statute of the Court. The
President, having regard to that paragraph, and considering that in fixing time-
limits for the proceedings, it was “necessary to bear in mind that the request for
opinion was expressed to be made ‘on a priority basis’”, fixed 31 July 1989
as the time-limit within which the Court would be prepared to receive written

5
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 179

statements on the question and 31 August 1989 as the time-limit for written
comments on written statements. On 14 June 1989 the Registrar addressed the
special and direct communication provided for in Article 66, paragraph 2, of
the Statute to the United Nations and to these States.

4. Written statements were submitted, within the time-limit so fixed, by the
Secretary-General of the United Nations, and by Canada, the Federal Repub-
lic of Germany, the Socialist Republic of Romania and the United States of
America. Written comments were submitted, within the relevant time-limit,
by the United States of America. These statements and comments were communi-
cated by the Registrar to the States to which he had sent the special and direct
communication and to the United Nations. |

5. The Secretary-General transmitted to the Court, pursuant to Article 65,
paragraph 2, of the Statute, a dossier of documents likely to throw light upon
the question; these documents were received in the Registry in instalments from
2 August 1989 onwards.

6. The Court decided to hold hearings, opening on 4 October 1989, at which
oral statements might be submitted to the Court by any State or organization
which had been considered likely to be able to furnish information on the
question before the Court.

7. Pursuant to Article 106 of the Rules of Court, the Court decided to make
the written statements and comments submitted to the Court accessible to the
public, with effect from the opening of the oral proceedings.

8. At public sittings held on 4 and 5 October 1989, oral statements were made
before the Court by Mr. Carl-August Fleischhauer, the United Nations Legal
Counsel, on behalf of the Secretary-General, and by Mr. Abraham Sofaer,
Legal Adviser, Department of State, on behalf of the United States of America.
None of the other States which had presented written statements expressed a
desire to be heard. Questions were put by Members of the Court to the repre-
sentative of the Secretary-General, and answered before the close of the oral
proceedings.

9. Pursuant to Articles 55 (c) and 68 of the Charter of the United Na-
tions, the Council, by resolution 5 (D of 16 February 1946, supplemented
on 18 February 1946, created a Commission on Human Rights (herein-
after called “the Commission”). In 1947 the Commission in its turn set
up a Sub-Commission on Prevention of Discrimination and Protection
of Minorities (hereinafter called “the Sub-Commission”), and in 1949
the Sub-Commission was given the following mandate:

“{a) to undertake studies, particularly in the light of the Universal
Declaration of Human Rights and to make recommendations
to the Commission on Human Rights concerning the preven-
tion of discrimination of any kind relating to human rights and
fundamental freedoms and the protection of racial, national,
religious and linguistic minorities ; and
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 180

(b) to perform any other functions which may be entrusted to it
by the Economic and Social Council or the Commission on
Human Rights”.

10. On 13 March 1984 the Commission, upon nomination by Romania,
elected Mr. Dumitru Mazilu, a Romanian national, to serve as a member
of the Sub-Commission for a three-year term, due to expire on 31 Decem-
ber 1986. Pursuant to the Commission’s resolution 1985/13 calling upon
the Sub-Commission to pay due attention to the role of youth in the field
of human rights, the Sub-Commission at its thirty-eighth session adopted
on 29 August 1985 resolution 1985/12 whereby it requested Mr. Mazilu to

“prepare a report on human rights and youth analysing the efforts
and measures for securing the implementation and enjoyment by
youth of human rights, particularly, the right to life, education and
work”

and requested the Secretary-General to provide him with all necessary
assistance for the completion of his task. This report was to be submitted
under an agenda item entitled “Promotion, protection and restoration of
human rights at national, regional and international levels”, at the thirty-
ninth session of the Sub-Commission scheduled for 1986.

ll. The thirty-ninth session of the Sub-Commission, at which
Mr. Mazilu’s report was to be presented, was not convened in 1986 but
was rescheduled for 1987. The three-year mandate of its members — ori-
ginally due to expire on 31 December 1986 — was extended by Council
decision 1987/102 for an additional year. When the thirty-ninth session of
the Sub-Commission opened in Geneva on 10 August 1987 no report had
been received from Mr. Mazilu, nor was he present. By a letter received by
the United Nations Office at Geneva on 12 August 1987, the Permanent
Mission of Romania to that Office informed it that Mr. Mazilu had suf-
fered a heart attack and was still in hospital. In its written statement to the
Court, Romania stated that Mr. Mazilu had fallen seriously ill in May
1987, and that at that time he had not yet begun to draw up the report
entrusted to him. According to the written statement of the Secretary-
General, a telegram was received in Geneva on 18 August 1987 signed
“D. Mazilu” informing the Sub-Commission of his inability, due to heart
illness, to attend the current session.

12. In these circumstances, the Sub-Commission adopted decision
1987/112 on 4 September 1987, whereby it deferred consideration of
item 14 of its agenda — under which the report on human rights and
youth was due to be discussed — to its fortieth session scheduled for
1988. Notwithstanding the scheduled expiration on 31 December 1987
of Mr. Mazilu’s term as a member of the Sub-Commission, the latter
included reference to a report to be submitted by him, identified by

7
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 181

name, under the agenda item “Prevention of discrimination and protec-
tion of children”, on the provisional agenda of its fortieth session, and
entered the report under the title “Human rights and youth” in the
“List of studies and reports under preparation by members of the Sub-
Commission in accordance with the existing legislative authority”.

13. After the thirty-ninth session of the Sub-Commission, the Centre
for Human Rights of the United Nations Secretariat in Geneva made
various attempts to contact Mr. Mazilu and to provide him with assist-
ance in the preparation of his report, including arranging a visit to Geneva.
Relevant information submitted by Governments, intergovernmental
organizations and non-governmental organizations was sent to him on a
regular basis. Having received from Mr. Mazilu two letters postmarked
25 and 29 December 1987, whereby he stated that he had not received the
previous communications of the Centre, the Under-Secretary-General
for Human Rights, in a telegram dated 19 January 1988 and addressed
to the Acting Director of the United Nations Information Centre in
Bucharest, requested the latter’s assistance in facilitating Mr. Mazilu’s
work on his report by serving as a channel through which a ticket to
Geneva would be provided to Mr. Mazilu; the Under-Secretary-General
also asked that a formal invitation be communicated to Mr. Mazilu to
come to the Centre for Human Rights for consultations.

14. Inits written statement submitted to the Court, Romania stated that
at Mr. Mazilu’s request he had, from 1 December 1987, been put on the
retired list as being unfit for service, and that in 1988 a medical com-
mission, acting in accordance with current Romanian legislation, had
re-examined Mr. Mazilu’s state of health and decided to extend for a
further one-year period his retirement on the grounds of continued unfit-
ness for service. In a letter addressed to the Under-Secretary-General for
Human Rights, handed on 15 January 1988 to the Acting Director of
the United Nations Information Centre in Bucharest, Mr. Mazilu
said that he had been twice in hospital, and that he had been forced to
retire, as of 1 December 1987, from his various governmental posts.
He stated that despite his willingness to come to Geneva for consulta-
tions, the Romanian authorities were refusing him a travel permit.
In a series of letters dated 5 April, 19 April, 8 May and 17 May 1988,
Mr. Mazilu further described his personal situation; in the first of these
letters he alleged that he had refused to comply with a request addressed
to him on 22 February 1988 by a special commission from the Romanian
Ministry of Foreign Affairs voluntarily to decline to submit his report
to the Sub-Commission. He consistently complained that strong pressure
had been exerted on him and on his family.

15. On 31 December 1987 the terms of all members of the Sub-
Commission, including Mr. Mazilu, expired (see paragraph 11 above).

8
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 182

On 29 February 1988 the Commission, upon nomination by their respec-
tive Governments, elected new members of the Sub-Commission, among
whom was Mr. Ion Diaconu, a Romanian national. In response to a letter
from the Permanent Representative of Romania to the United Nations
Office at Geneva, dated 27 June 1988, referring to an offer by Mr. Diaconu
to prepare a report on human rights and youth, the Under-Secretary-
General for Human Rights recalled on 1 July 1988 that Mr. Mazilu had
been mandated by the Sub-Commission resolution 1985/12 to prepare
the report on that subject, and stated that only the Sub-Commission or a
superior body was competent to change the designation; the Secretary-
General had therefore to act pursuant to the instructions given by the Sub-
Commission in the said resolution “to provide all necessary assistance
to Mr. Dumitru Mazilu for the completion of this task”.

16. Meanwhile, by a letter dated 6 May 1988 the Under-Secretary-
General for Human Rights requested the assistance of the Permanent
Representative of Romania to the United Nations Office at Geneva in
transmitting to Mr. Mazilu all relevant information which had been sub-
mitted by Governments, specialized agencies and non-governmental
organizations, and which was necessary for the completion of his report.
By a letter of 15 June 1988, the Under-Secretary-General informed the
Permanent Representative of Romania that, as an exceptional measure,
he had decided to authorize a staff member of the Centre for Human
Rights to travel to Bucharest for the purpose of working with Mr. Mazilu
on his report, but only on the understanding that Mr. Mazilu would be
enabled to present his report to the Sub-Commission in Geneva and to
participate in the ensuing debate.

17. All the rapporteurs and special rapporteurs of the Sub-Commis-
sion were invited to attend its fortieth session (8 August to 2 Septem-
ber 1988) and the meetings of its working groups; however Mr. Mazilu
again did not appear. Following a discussion at the 2nd meeting, held
on 9 August 1988, a special invitation was cabled to Mr. Mazilu to
go to Geneva to present his report, but the relevant telegrams were not
delivered, and the United Nations Information Centre in Bucharest was
unable to locate Mr. Mazilu. During the debate at the 9th meeting, held
on 15 August 1988, on the organization of work of the session, various
members expressed their views about Mr. Mazilu’s situation, and the
Chairman stressed the two-fold aim of the Sub-Commission, namely, to
ensure that the study entrusted to Mr. Mazilu be brought to a satisfactory
conclusion, and to try to ensure its presentation by Mr. Mazilu in person.

18. At its 10th meeting, held on 15 August 1988, the Sub-Commission
adopted decision 1988/102, whereby it requested the Secretary-General

“to establish contact with the Government of Romania and to bring
to the Government’s attention the Sub-Commission’s urgent need to

9
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 183

establish personal contact with its Special Rapporteur Mr. Dumi-
tru Mazilu and to convey the request that the Government assist in
locating Mr. Mazilu and facilitate a visit to him by a member of the
Sub-Commission and the secretariat to help him in the completion of
his study on human rights and youth if he so wished”.

The Under-Secretary-General for Human Rights informed the Sub-
Commission at its 14th meeting, held on 17 August 1988, that in contacts
between the Secretary-General’s Office and the Chargé d’affaires of the
Romanian Permanent Mission to the United Nations in New York, the
possibility of establishing contact with Mr. Mazilu was raised.

19. The Under-Secretary-General reported that in these contacts the
Chargé d’affaires had stated that any intervention by the United Nations
Secretariat and any form of investigation in Bucharest would be con-
sidered interference in Romania’s internal affairs; the case of Mr. Mazilu
was an internal matter between a citizen and his own Government and for
that reason no visit to Mr. Mazilu would be allowed.

20. At its 32nd meeting, held on 30 August 1988, the Sub-Commission
considered a draft resolution contemplating that an advisory opinion on
the applicability of the General Convention to the case of Mr. Mazilu be
sought from the Court; it had before it an opinion by the Office of Legal
Affairs of the United Nations Secretariat on that question, and a further
opinion was obtained from that Office on the legal implications of the
reservation made by Romania to Section 30 (the disputes-settlement pro-
vision) of the General Convention.

21. The Sub-Commission on 1 September 1988 adopted by 16 votes
to 4, with 3 abstentions, resolution 1988/37. Taking into account that

“if Mr. Mazilu should be unable for whatever personal reasons
to complete and present himself the said report to the Sub-Com-
mission, he should be given any possible assistance by the United
Nations enabling him to complete his report, with such assistance,
in Romania”,

the Sub-Commission, according to the terms of the operative part,

“1. Requests the Secretary-General to approach once more the
Government of Romania and invoke the applicability of the Con-
vention on the Privileges and Immunities of the United Nations,
and request the Government to co-operate fully in the imple-
mentation of the present resolution by ensuring that Mr. Mazilu’s
report be completed and presented to the Sub-Commission at the

10
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 184

earliest possible date, either by himself or in the manner indicated
above;

2. Further requests the Secretary-General, in the event the Govern-
ment of Romania does not concur in the applicability of the provi-
sions of the said Convention in the present case, and thus with the
terms of the present resolution, to bring the difference between the
United Nations and Romania immediately to the attention of the
Commission on Human Rights at its forthcoming forty-fifth session
in 1989;

3. Requests the Commission on Human Rights, in the latter event,
to urge the Economic and Social Council to request, in accordance
with General Assembly resolution 89 (1) of 11 December 1946, from
the International Court of Justice an advisory opinion on the applic-
ability of the relevant provisions of the Convention on the Privileges
and Immunities of the United Nations to the present case and within
the scope of the present resolution.”

22. Pursuant to the foregoing resolution the Secretary-General on
26 October 1988 addressed a Note Verbale to the Permanent Representa-
tive of Romania to the United Nations in New York, in which he invoked
the General Convention in respect of Mr. Mazilu and requested the
Romanian Government to accord Mr. Mazilu the necessary facilities in
order to enable him to complete his assigned task. As no reply had been
received to that Note Verbale, the Under-Secretary-General for Human
Rights on 19 December 1988 wrote a letter of reminder to the Permanent
Representative of Romania to the United Nations Office at Geneva,
in which he asked that the Romanian Government assist in arranging
for Mr. Mazilu to visit Geneva so that he could discuss with the Centre for
Human Rights the assistance it might give him in preparing his report.

23. On 6 January 1989 the Permanent Representative of Romania
handed to the Legal Counsel of the United Nations an Aide-Mémoire in
which was set forth the Romanian Government’s position concerning
Mr. Mazilu. On the facts of the case, Romania stated that Mr. Mazilu, who
had not prepared or produced anything on the subject entrusted to him,
had in 1987 become gravely ill with a serious heart condition and had had
repeatedly to go into hospital over a period of several months. In Novem-
ber 1987, according to that Aide-Mémoire, he had “applied personally for
disability retirement because of this condition, submitting appropriate
medical certificates”; “in accordance with Romanian law, he was
examined by a panel of doctors which decided to place him on the retired
list on grounds of ill-health for an initial period of one year”; “at the end
of the first year of his disability retirement, he was examined by a similar
panel of doctors which decided to extend his retirement on grounds of
ill-health”.

11
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 185

24. On the law, Romania expressed the view in that Aide-Mémoire that
“the problem of the application of the General Convention does not arise
in this case”: the Convention “does not equate rapporteurs, whose
activities are only occasional, with experts on missions for the United
Nations”; and

“even if rapporteurs are given some of the status of experts, .. . they
can enjoy only functional immunities and privileges, that is, privi-
leges connected with their activities for the United Nations, during
the period of their mission, and then only in the countries in which
they perform the mission and in countries of transit”.

For Romania, it was obvious that

“an expert does not enjoy privileges and immunities in the country in:
which he has his permanent residence but only in the country
in which he is on mission and during the period of his mission.
Likewise, the privileges and immunities provided by the Conven-
tion begin to apply only at the moment when the expert leaves on a
journey connected with the performance of his mission.”

Moreover,

“in the country of which he is a national and in countries other than
the country to which he is sent on mission, an expert enjoys privileges
and immunities only in respect of actual activities spoken or written
which he performs in connection with his mission”.

Romania stated expressly that it was opposed to a request for advisory
opinion from the Court of any kind in this case. Similar contentions were
also put forward in the written statement presented by Romania to the
Court in the present proceedings.

25. At the forty-fifth session of the Commission in 1989, the Secretary-
General presented a Note “pursuant to paragraph 2 of resolution 1988/37
of the Sub-Commission” (see paragraph 21 above), to which was attached
his Note Verbale to the Romanian Government of 26 October 1988, and
the Romanian Aide-Mémoire of 6 January 1989. The Commission
adopted on 6 March 1989, by 26 votes to 5, with 12 abstentions, its resolu-
tion 1989/37 recommending that the Council request an advisory opinion
from the Court. The Council on 24 May 1989 adopted by 24 votes to 8,
with 19 abstentions, its resolution 1989/75 requesting an advisory opinion
of the Court, as recommended in Commission resolution 1989/37, on the
legal question of the applicability of Article VI, Section 22, of the General
Convention in the case of Mr. Mazilu as Special Rapporteur of the Sub-
Commission.

12
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 186

26. The Court has also been informed by the Secretary-General of the
following events which have occurred since the request for advisory opin-
ion was made. A report on human rights and youth prepared by Mr. Maz-
ilu was circulated as a document of the Sub-Commission bearing the date
10 July 1989; the text of this report had been transmitted by Mr. Mazilu to
the Centre for Human Rights in several instalments through various chan-
nels. Ata meeting held on 8 August 1989, the Sub-Commission decided, in
accordance with its practice, to invite Mr. Mazilu to participate in the
meetings at which his report was to be considered : no reply was received
to the invitation extended. By a Note Verbale dated 15 August 1989 from
the Permanent Mission of Romania to the United Nations Office at
Geneva addressed to that Office, the Permanent Mission referred to “the
so-called report” by Mr. Mazilu, expressed surprise “that the medical
opinions made available to the Centre for Human Rights ... have been
ignored”, and continued:

“The fact that the Centre’s administration has agreed, in these cir-
cumstances, to sponsor the publication of some of Mr. Mazilu’s ideas
and judgements under the auspices of the United Nations can only
harm the standing and credibility of the Organization.”

In the view of Romania,

“Obviously since becoming ill in 1987, Mr. Dumitru Mazilu does
not possess the intellectual capacity necessary for making an
objective, responsible and unbiased analysis that could serve as the
substance of a report consistent with the requirements of the United
Nations.”

At its 40th meeting held on 1 September 1989, the Sub-Commission
adopted, by 12 votes to 4 with 2 abstentions, resolution 1989/45 entitled
“The report on human rights and youth prepared by Mr. Dumitru
Mazilu”. The Sub-Commission noted that Mr. Mazilu’s report had been
prepared in difficult circumstances and that the relevant information
collected by the Secretary-General appeared not to have been delivered
to Mr. Mazilu. The Sub-Commission inter alia requested Mr. Mazilu to
update his report and invited him to present it in person to the Sub-Com-
mission at its next session; it also requested the Secretary-General to con-
tinue to gather and furnish to Mr. Mazilu information relating to his study,
and to provide Mr. Mazilu with all the assistance he might need in updating
his report, including consultations with the Centre for Human Rights.

*

27. The question laid before the Court by the Council is, in the terms
of the resolution requesting the advisory opinion (resolution 1989/75,
entitled “Status of Special Rapporteurs”),

“the legal question of the applicability of Article VI, Section 22, of the
Convention on the Privileges and Immunities of the United Nations

13
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 187

in the case of Mr. Dumitru Mazilu as Special Rapporteur of the Sub-
Commission {on the Prevention of Discrimination and the Protection
of Minorities]”.

According to the written statement submitted to the Court by the
Secretary-General,

“It should. . be noted that while the Court has been asked about the
applicability of Section 22 of the Convention in the case of Mr. Mazilu,
it has not been asked about the consequences of that applicability, that
is about what privileges and immunities Mr. Mazilu might enjoy as a
result of his status and whether or not these had been violated.”

During the oral proceedings, the representative of the Secretary-General,
when replying to a question put by a Member of the Court, observed that:

“it is suggestive of the Council’s intention in adopting the resolution
to note that, having referred to a ‘difference’, it then did not attempt
to have that difference as a whole resolved by the question it
addressed to the Court. Rather ... the Council merely addressed a
preliminary legal question to the Court, which appears designed to
clarify at most the general status of Mr. Mazilu in respect of the Con-
vention, without resolving the entire issue that evidently separates
the United Nations and the Government.”

* *

28. The present request for advisory opinion is the first request made by
the Council, pursuant to paragraph 2 of Article 96 of the Charter. That para-
graph provides that organs of the United Nations, other than the General
Assembly and the Security Council,

“which may at any time be so authorized by the General Assembly,
may also request advisory opinions of the Court on legal questions
arising within the scope of their activities”.

Such authorization in respect of the Council was given by General
Assembly resolution 89 (I) of 11 December 1946. The question which is
the subject of the request, involving as it does the interpretation of
an international convention in order to determine its applicability, is a
legal question. Furthermore it is one arising within the scope of the
activities of the Council. As indicated in paragraph 10 above, Mr. Mazilu’s
assignment was pertinent to a function and programme of the Council.
The Commission is a subsidiary organ of the Council, and the Sub-
Commission, of which he was appointed special rapporteur, is in turn
a subsidiary organ of the Commission. Accordingly, the request before
the Court fulfils the conditions of Article 96, paragraph 2, of the Charter
of the United Nations.

14
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 188

29. The Court has next to consider the contention of Romania, on the
basis of the reservation made by it to Section 30 of the General Conven-
tion, that the Court “cannot find that it has jurisdiction to give an advisory
opinion” in the present case. Section 30 of the General Convention
provides :

“All differences arising out of the interpretation or application of
the present convention shall be referred to the International Court of
Justice, unless in any case it is agreed by the parties to have recourse
to another mode of settlement. If a difference arises between the
United Nations on the one hand and a Member on the other hand, a
request shall be made for an advisory opinion on any legal question
involved in accordance with Article 96 of the Charter and Article 65
of the Statute of the Court. The opinion given by the Court shall be
accepted as decisive by the parties.”

Romania acceded to the General Convention, and its instrument of acces-
sion was deposited with the Secretary-General on 5 July 1956. The instru-
ment of accession contained the following reservation:

“The Romanian People’s Republic does not consider itself bound
by the terms of section 30 of the Convention which provide for the
compulsory jurisdiction of the International Court in differences
arising out of the interpretation or application of the Convention;
with respect to the competence of the International Court in such
differences, the Romanian People’s Republic takes the view that, for
the purpose of the submission of any dispute whatsoever to the Court
for a ruling, the consent of all the parties to the dispute is required in
every individual case. This reservation is equally applicable to the
provisions contained in the said section which stipulate that the advi-
sory opinion of the International Court is to be accepted as decisive.”

30. Itis claimed by Romania that, because of the reservation made by it
to Section 30, the United Nations cannot, without Romania’s consent,
submit a request for advisory opinion in respect of its difference with
Romania. The reservation, it is said, subordinates the competence
of the Court to “deal with any dispute that may have arisen between
the United Nations and Romania, including a dispute within the frame-
work of the advisory procedure,” to the consent of the parties to the dis-
pute. Romania points out that it did not agree that an opinion should be
requested of the Court in the present case and concludes that the Court
is without jurisdiction.

31. The jurisdiction of the Court under Article 96 of the Charter and
Article 65 of the Statute, to give advisory opinions on legal questions,
enables United Nations entities to seek guidance from the Court in order
to conduct their activities in accordance with law. These opinions are
advisory, not binding. As the opinions are intended for the guidance of

15
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 189

the United Nations, the consent of States is not a condition precedent to
the competence of the Court to give them. As the Court observed in 1950,

“The consent of States, parties to a dispute, is the basis of the
Court’s jurisdiction in contentious cases. The situation is different
in regard to advisory proceedings even where the Request for an
Opinion relates to a legal question actually pending between States.
The Court’s reply is only of an advisory character: as such, it has
no binding force. It follows that no State, whether a Member of
the United Nations or not, can prevent the giving of an Advisory
Opinion which the United Nations considers to be desirable in order
to obtain enlightenment as to the course of action it should take.
The Court’s Opinion is given not to the States, but to the organ which
is entitled to request it; the reply of the Court, itself an ‘organ of
the United Nations’, represents its participation in the activities
of the Organization, and, in principle, should not be refused.”
(Interpretation of Peace Treaties with Bulgaria, Hungary and Romania,
First Phase, Advisory Opinion, I.C.J. Reports 1950, p. 71.)

This reasoning is equally valid where it is suggested that a legal question is
pending, not between two States, but between the United Nations and a
member State.

32. Romania however relies on its reservation to Section 30 of the
Generai Convention; but that Section operates on a different plane and in
a different context from that of Article 96 of the Charter. When the provi-
sions of the Section are read in their totality, it is clear that their object is to
provide a dispute settlement mechanism. The first sentence of the Section
provides for the case where a difference arises out of the interpretation or
application of the General Convention between States parties to it, and
contains two elements. The first is the treaty obligation to refer the differ-
ence to the Court, unless another mode of settlement is decided upon by
the parties; the second is the object of the reference to the Court, namely
to settle the difference.

33. The United Nations is itself intimately, and for the most part
directly, concerned with the operation of the General Convention.
Section 30 was therefore so framed as to take in also the settlement of
differences between the United Nations and a State party to the General
Convention. If such a difference arises,

“a request shall be made for an advisory opinion on any legal
question involved in accordance with Article 96 of the Charter and
Article 65 of the Statute of the Court. The opinion given by the
Court shall be accepted as decisive by the parties.”

This provision pursues the same intent as expressed in the first sentence of
Section 30; the particular nature of the proceeding contemplated is attri-
butable to the status as an international organization of one of the parties
to the difference.

16
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 190

34. In case of a request for an advisory opinion made under Section 30,
the Court would of course have to consider any reservation which a party
to the dispute had made to that Section. In the particular case of Romania,
the Court would have to consider whether the effect of its reservation
could be to act as a bar to the operation of the procedure of request for
advisory opinion, or merely to deprive any opinion given of the decisive
effect attributed to such opinions by Section 30, But in the present case,
the resolution requesting the advisory opinion made no reference to
Section 30, and it is evident from the dossier that, in view of the existence
of the Romanian reservation, it was not the intention of the Council to
invoke Section 30. The request is not made under that Section, and the
Court does not therefore need to determine the effect of the Romanian
reservation to that provision.

35. Romania however contends that although the Council resolution
1989/75 dated 24 May 1989 does not allude to Section 30 of the General
Convention as the basis of its request for advisory opinion, the question
which it raises nevertheless relates to the applicability of a substantive
provision of the General Convention “to a concrete case considered to
be a dispute between a State party to the Convention and the United
Nations”. It argues that

“If it were accepted that a State party to the Convention, or the
United Nations, might ask for disputes concerning the application or
interpretation of the Convention to be brought before the Court on a
basis other than the provisions of Section 30 of the Convention, that
would disrupt the unity of the Convention, by separating the substan-
tive provisions from those relating to dispute settlement, which
would be tantamount to a modification of the content and extent of
the obligations entered into by States when they consented to be
bound by the Convention.”

However, the nature and purpose of the present proceedings are,
as explained above, that of a request for advice on the applicability of
a part of the General Convention, and not the bringing of a dispute
before the Court for determination. Furthermore, the “content and extent
of the obligations entered into by States” — and, in particular, by
Romania — “when they consented to be bound by the Convention” are
not modified by the request and by the present advisory opinion.

36. The Court thus finds that the reservation made by Romania to Sec-
tion 30 of the General Convention does not affect the Court’s jurisdiction to
entertain the present request.

*

37. While, however, the absence of the consent of Romania to the
present proceedings can have no effect on the jurisdiction of the Court,
it is a matter to be considered when examining the propriety of the Court

17
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 191

giving an opinion. It is well settled in the Court’s jurisprudence that when
a request is made under Article 96 of the Charter by an organ of the
United Nations or a specialized agency for an advisory opinion by
way of guidance or enlightenment on a question of law, the Court should
entertain the request and give its opinion unless there are “compelling
reasons” to the contrary. In the Western Sahara case the Court adverted
to a possible situation in which such a “compelling reason” might be
present. In that case, commenting on its observations in the Interpre-
tation of Peace Treaties case, to the effect that its competence to give an
opinion does not depend on the consent of the interested States, the
Court observed:

“the Court recognized that lack of consent might constitute a ground
for declining to give the opinion requested if, in the circumstances of
a given case, considerations of judicial propriety should oblige the
Court to refuse an opinion. In short, the consent of an interested
State continues to be relevant, not for the Court’s competence, but for
the appreciation of the propriety of giving an opinion.

33. In certain circumstances, therefore, the lack of consent of an
interested State may render the giving of an advisory opinion incom-
patible with the Court’s judicial character. An instance of this would
be when the circumstances disclose that to give a reply would have
the effect of circumventing the principle that a State is not obliged to
allow its disputes to be submitted to judicial settlement without its
consent. If such a situation should arise, the powers of the Court
under the discretion given to it by Article 65, paragraph 1, of the
Statute, would afford sufficient legal means to ensure respect for
the fundamental principle of consent to jurisdiction.” (Western
Sahara, Advisory Opinion, I.C.J. Reports 1975, p. 25, paras. 32-33.)

38. In view of the emphasis placed by Romania on its reservation to
Article 30 of the General Convention and the absence of its consent to the
present request for advisory opinion, the Court must consider whether in
this case “to give a reply would have the effect of circumventing the prin-
ciple that a State is not obliged to allow its disputes to be submitted
to judicial settlement without its consent”. The Court considers that in
the present case to give a reply would have no such effect. Certainly
the Council, in its resolution requesting the opinion, did conclude that a
difference had arisen between the United Nations and the Government of
Romania as to the applicability of the Convention to Mr. Dumitru Mazilu.
But this difference, and the question put to the Court in the light of
it, are not to be confused with the dispute between the United Nations
and Romania with respect to the application of the General Convention
in the case of Mr. Mazilu.

39. In the present case, the Court thus does not find any compelling
reason to refuse an advisory opinion. The Court will therefore proceed

18
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 192

now to reply to the legal question on which such an opinion has been
requested.

x x

40. In order to determine the applicability of Article VI, Section 22, of
the General Convention, to special rapporteurs of the Sub-Commission,
and its applicability in the case of Mr. Dumitru Mazilu, the Court must
first ascertain the meaning of that text.

41. According to Article 105, paragraph 1, of the Charter of the
United Nations

“The Organization shall enjoy in the territory of each of its
Members such privileges and immunities as are necessary for the
fulfilment of its purposes.”

Furthermore, according to Article 105, paragraph 2,

“Representatives of the Members of the United Nations and
officials of the Organization shall similarly enjoy such privileges
and immunities as are necessary for the independent exercise of
their functions in connection with the Organization.”

Lastly, Article 105, paragraph 3, states that the General Assembly “may
propose conventions to the Members of the United Nations” with a view
to determining the details of the application of paragraphs 1 and 2.

42. Acting in conformity with Article 105 of the Charter, the General
Assembly approved the General Convention on 13 February 1946 and
proposed it for accession by each Member of the United Nations. One
hundred and twenty-four States, including Romania, are parties to the
Convention.

43. As contemplated by Article 105 of the Charter, the General Con-
vention determines the privileges and immunities enjoyed by the United
Nations as such (Arts. II and IIT), lays down the privileges and immunities
of the representatives of Members of the United Nations (Art. IV), and
defines those of the officials of the Organization (Art. V). It contains
in addition an Article VI entitled “Experts on Missions for the United
Nations”, divided into two Sections. Section 22 provides as follows:

“Experts (other than officials coming within the scope of Ar-
ticle V) performing missions for the United Nations shall be accorded
such privileges and immunities as are necessary for the independent
exercise of their functions during the period of their missions, includ-
ing the time spent on journeys in connection with their missions. In
particular they shall be accorded:

(a) immunity from personal arrest or detention and from seizure of
their personal baggage;
(b) in respect of words spoken or written and acts done by them in

19
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 193

the course of the performance of their mission, immunity from
legal process of every kind. This immunity from legal process
shall continue to be accorded notwithstanding that the persons
concerned are no longer employed on missions for the United
Nations;

(c) inviolability for all papers and documents;

(d) for the purpose of their communications with the United
Nations, the right to use codes and to receive papers or corre-
spondence by courier or in sealed bags;

(e) the same facilities in respect of currency or exchange restrictions
as are accorded to representatives of foreign governments on
temporary official missions;

(f) the same immunities and facilities in respect of their personal
baggage as are accorded to diplomatic envoys.”

Section 23 adds:

“Privileges and immunities are granted to experts in the interests
of the United Nations and not for the personal benefit of the individ-
uals themselves. The Secretary-General shall have the right and the
duty to waive the immunity of any expert in any case where, in his
opinion, the immunity would impede the course of justice and it can
be waived without prejudice to the interests of the United Nations.”

Finally, Article VII, Section 26, of the General Convention grants certain
facilities to experts when travelling on the business of the Organization.

44, The Court will examine the applicability of Section 22 ratione per-
sonae, ratione temporis and ratione loci, that is to say it will consider first
what is meant by “experts on missions” for the purposes of Section 22, and
then the meaning to be attached to the expression “period of [the]
missions”, before considering the position of experts in their relations
with the States of which they are nationals or on the territory of which they
reside.

45. The General Convention gives no definition of “experts on
missions”. All it does is to clarify two points, one negative and the other
positive. From Section 22 it is clear, first that the officials of the Organiza-
tion, even if chosen in consideration of their technical expertise in a parti-
cular field, are not included in the category of experts within the meaning
of that provision; and secondly that only experts performing missions for
the United Nations are covered by Section 22. The Section does not, how-
ever, furnish any indication of the nature, duration or place of these
missions.

46. Nor is there really any guidance in this respect to be found in the
travaux préparatoires of the General Convention. The Convention was in-
itially drafted and submitted to the General Assembly by the Preparatory

20
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 194

Commission set up at San Francisco in June 1945; that initial draft did not
contain anything corresponding to the present Article VI. That article was
added by the Sub-Commission on Privileges and Immunities established
by the Sixth Committee to examine the draft, but the contemporary offi-
cial records do not make it possible to ascertain the reasons for the addi-
tion.

47. The purpose of Section 22 is nevertheless evident, namely, to en-
able the United Nations to entrust missions to persons who do not have
the status of an official of the Organization, and to guarantee them “such
privileges and immunities as are necessary for the independent exercise of
their functions”. The experts thus appointed or elected may or may not be
remunerated, may or may not have a contract, may be given a task requir-
ing work over a lengthy period or a short time. The essence of the matter
lies not in their administrative position but in the nature of their mission.

48. In practice, according to the information supplied by the Secretary-
General, the United Nations has had occasion to entrust missions —
increasingly varied in nature — to persons not having the status of
United Nations officials. Such persons have been entrusted with media-
tion, with preparing reports, preparing studies, conducting investigations or
finding and establishing facts. They have participated in certain peace-
keeping forces, technical assistance work, and a multitude of other activi-
ties. In addition, many committees, commissions or similar bodies whose
members serve, not as representatives of States, but in a personal capacity,
have been set up within the Organization; for example the International
Law Commission, the Advisory Committee on Administrative and
Budgetary Questions, the International Civil Service Commission, the
Human Rights Committee established for the implementation of the
International Covenant on Civil and Political Rights, and various other
committees of the same nature, such as the Committee on the Elimination
of Racial Discrimination or the Committee on the Elimination of All
Forms of Discrimination Against Women. In all these cases, the practice
of the United Nations shows that the persons so appointed, and in par-
ticular the members of these committees and commissions, have been
regarded as experts on missions within the meaning of Section 22.

49. According to that Section, experts enjoy the privileges and immuni-
ties therein provided for “during the period of their missions, including
the time spent on journeys”. The question thus arises whether experts are
covered by Section 22 only during missions requiring travel or whether
they are also covered when there is no such travel or apart from such tra-
vel. To answer this question, it is necessary to determine the meaning of
the word “mission” in French and “mission” in English, the two languages
in which the General Convention was adopted. Initially, in keeping with
its Latin derivation, the word referred to a task entrusted to a person only
if that person was sent somewhere to perform it. It implied a journey. The
same connotation is apparent in the words, of the same derivation, “emis-

21
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 195

sary”, “missionary” and “missive”. The French word “mission”, and the
English word “mission”, have however long since acquired a broader
meaning and nowadays embrace in general the tasks entrusted to a per-
son, whether or not those tasks involve travel.

50. The Court considers that Section 22, in its reference to experts per-
forming missions for the United Nations, uses the word “mission” in a
general sense. While some experts have necessarily to travel in order to
perform their tasks, others can perform them without having to travel. In
either case, the intent of Section 22 is to ensure the independence of such
experts in the interests of the Organization by according them the privi-
leges and immunities necessary for the purpose. In some cases these privi-
leges and immunities are designed to facilitate the travel of experts and
their stay abroad, for instance those concerning seizure or searching of
personal baggage. In other cases, however, they are of a far more general
nature, particularly with respect to communications with the United
Nations or the inviolability of papers and documents. Accordingly,
Section 22 is applicable to every expert on mission, whether or not he
travels.

51. The question whether experts on missions can invoke these privi-
leges and immunities against the States of which they are nationals or on
the territory of which they reside has also been raised. In this connection,
the Court notes that Section 15 of the General Convention provides that
the terms of Article IV, Sections 11, 12 and 13, relating to the representa-
tives of Members “are not applicable as between a representative and the
authorities of the State of which he is a national or of which he is or has
been the representative”. Article V, concerning officials of the Organi-
zation, and Article VI, concerning experts on missions for the United
Nations, do not, however, contain any comparable rule. This difference
of approach can readily be explained. The privileges and immunities of
Articles V and VI are conferred with a view to ensuring the independence
of international officials and experts in the interests of the Organization.
This independence must be respected by all States including the State of
nationality and the State of residence. Some States parties to the General
Convention (Canada, the Lao People’s Democratic Republic, Nepal,
Thailand, Turkey and the United States of America) have indeed entered
reservations to certain provisions of Article V, or of Article VI itself
(Mexico and the United States of America), as regards their nationals
or persons habitually resident on their territory. The very fact that it
was felt necessary to make such reservations confirms the conclusion
that, in the absence of such reservations, experts on missions enjoy the
privileges and immunities provided for under the Convention in their
relations with the States of which they are nationals or on the territory of
which they reside.

52. To sum up, the Court takes the view that Section 22 of the General

22
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 196

Convention is applicable to persons (other than United Nations officials)
to whom a mission has been entrusted by the Organization and who are
therefore entitled to enjoy the privileges and immunities provided for
in this Section with a view to the independent exercise of their functions.
During the whole period of such missions, experts enjoy these functional
privileges and immunities whether or not they travel. They may be
invoked as against the State of nationality or of residence unless a reserva-
tion to Section 22 of the General Convention has been validly made
by that State.

53. In the light of the foregoing, the Court will now consider the situa-
tion of special rapporteurs of the Sub-Commission. This is a question
which touches on the legal position of rapporteurs in general, a category
of persons whom the United Nations and the specialized agencies find it
necessary to engage for the implementation of increasingly varied func-
tions, and is thus one of importance for the whole of the United Nations
system.

54. The establishment in 1946 of the Commission, and the establish-
ment in 1947 of the Sub-Commission and the definition in 1949 of its
mandate, have been described in paragraph 9 above. On 28 March 1947,
the Council decided that the Sub-Commission would be composed of
12 eminent persons, designated by name, subject to the consent of their
respective national Governments. Subsequently the members of the
Sub-Commission, at present 25 in number, were chosen by the Human
Rights Commission under similar conditions, and the Council in resolu-
tion 1983/32 of 27 May 1983, expressly “recall[ed] ... that members of
the Sub-Commission are elected by the Commission on Human Rights
as experts in their individual capacity”, and concluded that their
alternates should therefore be elected and should serve on the same basis.
The members of the Sub-Commission, since their status is neither that
of a representative of a member State nor that of a United Nations
official, and since they perform independently for the United Nations
functions contemplated in the remit of the Sub-Commission, must be
regarded as experts on missions within the meaning of Section 22.

55. In accordance with the practice followed by many United Nations
bodies, the Sub-Commission has from time to time appointed rapporteurs
or special rapporteurs with the task of studying specified subjects. These
rapporteurs or special rapporteurs are normally selected from among
members of the Sub-Commission. However, over the past ten years,
special rapporteurs have, on at least three occasions, been appointed from
outside the Sub-Commission. Furthermore, in numerous cases, special
rapporteurs appointed from among members of the Sub-Commission

23
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 197

have completed their reports only after their membership of the Sub-
Commission had expired. In any event, rapporteurs or special rappor-
teurs are entrusted by the Sub-Commission with a research mission. Their
functions are diverse, since they have to compile, analyse and check the
existing documentation on the problem to be studied, prepare a report
making appropriate recommendations, and present the report to the Sub-
Commission. Since their status is neither that of a representative of a
member State nor that of a United Nations official, and since they carry
out such research independently for the United Nations, they must
be regarded as experts on missions within the meaning of Section 22,
even in the event that they are not, or are no longer, members of the Sub-
Commission. Consequently they enjoy, in accordance with Section 22,
the privileges and immunities necessary for the exercise of their func-
tions, and in particular for the establishment of any contacts which may
be useful for the preparation, the drafting and the presentation of their
reports to the Sub-Commission.

56. Having thus pronounced on the applicability of Section 22 to
special rapporteurs of the Sub-Commission, the Court must now give
its opinion on the question of the applicability of this provision in the case
of Mr. Dumitru Mazilu.

57. As has been noted earlier (paragraph 10 above), Mr. Dumitru Maz-
ilu was elected a member of the Sub-Commission on 13 March 1984.
On 29 August 1985 the Sub-Commission requested him to prepare
a report on human rights and youth. The mandate of Mr. Mazilu as a
member of the Sub-Commission expired on 31 December 1987. On that
date, the report requested on human rights and youth had not been sub-
mitted and Mr. Mazilu was retained as special rapporteur by decisions
or resolutions of the Sub-Commission adopted on 4 September 1987,
15 August 1988 and 1 September 1988 (paragraphs 12, 18 and 21 above).
The Sub-Commission subsequently received a report by Mr. Mazilu,
which was published on 10 July 1989; and by its resolution 1989/45 of
1 September 1989 (paragraph 26 above), the Sub-Commission once again
retained Mr. Mazilu as special rapporteur, and requested him to update
his report in the light of, inter alia, the information collected for him by
the Secretary-General. Thus from 13 March 1984 to 29 August 1985
Mr. Mazilu had the status of member of the Sub-Commission. From
29 August 1985 to 31 December 1987, he was both a member and a rappor-
teur of the Sub-Commission. Finally, although since the last-mentioned
date he has no longer been a member of the Sub-Commission, he has
remained one of its special rapporteurs. At no time during this period,
therefore, has he ceased to have the status of an expert on mission within
the meaning of Section 22, or ceased to be entitled to enjoy for the exercise
of his functions the privileges and immunities provided for therein.

24
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 198

58. Doubt was nevertheless expressed by Romania whether Mr. Maz-
ilu was capable of performing his task as special rapporteur. Romania
emphasized that he had been taken seriously ill in May 1987, and had
therefore been placed on the retired list pursuant to decisions taken by
the competent medical practitioners, in accordance with the applicable
Romanian legislation; according to the Romanian written statement, he
was at that time still unable to carry out his mandate as special rapporteur.
Mr. Mazilu himself informed the United Nations that the state of his
health did not prevent him from preparing the report entrusted to him
or from going for this purpose to the Centre for Human Rights in Geneva.
When a report by Mr. Mazilu was circulated as a document of the Sub-
Commission, Romania expressed the view that it was obvious that “since
becoming ill in 1987, Mr. Dumitru Mazilu does not possess the intellec-
tual capacity necessary” for the preparation of “a report consistent
with the requirements of the United Nations” (paragraph 26 above).

59. It is not for the Court to pronounce on the state of Mr. Mazilu’s
health, or on its consequences on the work he has done or is to do for
the Sub-Commission. It is sufficient for it to note, first that it was for the
United Nations to decide whether in the circumstances it wished to
retain Mr. Mazilu as special rapporteur, and secondly to take note that
decisions to that effect have been taken by the Sub-Commission.

60. In these circumstances Mr. Mazilu continues to have the status of
special rapporteur, and as a consequence must be regarded as an expert
on mission within the meaning of Section 22 of the General Convention.
That Section is accordingly applicable in the case of Mr. Mazilu.

61. For these reasons,
THE COURT,
Unanimously,

Is of the opinion that Article VI, Section 22, of the Convention on the
Privileges and Immunities of the United Nations is applicable in the case
of Mr. Dumitru Mazilu as a special rapporteur of the Sub-Commission on
Prevention of Discrimination and Protection of Minorities.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fifteenth day of December, one thou-

25
PRIVILEGES AND IMMUNITIES (ADVISORY OPINION) 199

sand nine hundred and eighty-nine, in two copies, one of which will be
placed in the archives of the Court and the other transmitted to the Secre-
tary-General of the United Nations.

(Signed) José Maria Rupa,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judges Opa, EVENSEN and SHAHABUDDEEN append separate opinions to
the Advisory Opinion of the Court.

(Initialled) J.M.R.
(Initialled) E.V.O.

26
